                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNADO K. TAYLOR, # 131825,                          )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )       Case No. 19-cv-00497-SMY
                                                      )
LORI DAMMERMANN,                                      )
TERRENCE CASEY,                                       )
TAMMI CRAIG,                                          )
DENNIS SCHROEKER,                                     )
SARA THOMAS,                                          )
JEN MUDD,                                             )
LAURIE LROSE,                                         )
MIKE PARKER,                                          )
TORI HOMAN,                                           )
GEGG SCOTT, and                                       )
ERICK,                                                )
                                                      )
                       Defendants.                    )


                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       On May 10, 2019, Plaintiff Kennado K. Taylor, an apparent pretrial detainee currently

detained at the Sangamon County Jail in Springfield, Illinois, filed a Complaint (Doc. 1) and a

Motion for Leave to Proceed in forma pauperis (“IFP Motion”) (Doc. 2).

       The Court denied Plaintiff’s IFP Motion on May 16, 2019. (Doc. 4). The Court noted that

Plaintiff previously “struck out” by filing at least three prior actions that were dismissed as

frivolous, malicious, or for failure to state a claim. (Doc. 4, pp. 2-3). He also demonstrated no

imminent danger of serious physical injury. Id., p. 3. He was therefore ordered to pay the full

filing fee of $400.00 by June 6, 2019, if he wished to proceed. Id., p. 4. The Court warned Plaintiff

that failure to pay the fee by the deadline would result in dismissal of the action. Id. (citing FED.

R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34
F.3d 466 (7th Cir. 1994)).

       The deadline has now passed. Plaintiff has not paid the filing fee. He has also failed to

request an extension of the deadline for doing so. Plaintiff is in clear violation of the Court’s

Order. (Doc. 4). The Court will not allow this matter to linger indefinitely.

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice based on

Plaintiff’s failure to comply with an Order of this Court and for want of prosecution. (Doc. 4)

(citing FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994)). This dismissal shall NOT count as a “strike” under

28 U.S.C. § 1915(g).

       Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action

was filed, so the fee of $400.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A separate order will issue for the prison Trust Fund

Officer to deduct payments from Plaintiff’s trust fund account until the $400.00 fee is paid in full.

       The Clerk’s Office is DIRECTED to close this case and enter a judgment accordingly.

       IT IS SO ORDERED.

       DATED:

                                                       _s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Court
